ORDER
WHEREAS, on July 17, 1992, this court suspended Thomas L. Iliff from the practice of law for a period of 3 months; and
WHEREAS, Thomas L. Iliff has filed with this court an affidavit stating that he has complied fully with the terms of this court’s suspension order; and
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed with this court an affidavit certifying that Thomas L. Iliff has complied with the terms of the suspension order;
NOW, THEREFORE, IT IS HEREBY ORDERED,
1. That Thomas L. Iliff hereby is reinstated to the practice of law in the State of Minnesota effective immediately.
2. That Iliff hereby is placed on supervised probation for a period of 2 years from the date of this order.
3. That Iliff successfully shall complete the professional responsibility portion of the multi-state bar examination by July 17, 1993.